Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.


Response to Arguments
The applicant's arguments/remarks, filed 03/03/2021, see pages 4 - 5, with respect to 35 U.S.C 103 rejection of Claims 1-12 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adra (US PG PUB 20130275862), hereinafter "Adra",  in views of Kilchenko et al.  (US PG PUB 20160313906), hereinafter "Kilchenko", further in views of Wu et al. (US PG PUB 20180189857), hereinafter "Wu".
Regarding Claim 1, Adra discloses:
A method, comprising: 
matching activity of a user on a messaging platform to criteria (i.e. tracking application 218 may determine whether the user’s product search/browsing behaviors [i.e. activity of a user] on a website hosted by server computer system 102/202 [i.e. messaging platform] match to search pattern for at least one product of a pre-set product list [i.e. criteria]) (Abstract, Fig. 2A, ¶ 0022 - 0023, ¶ 0026, ¶ 0033 and ¶ 0037); and
initiating a chat session with the user on the messaging platform with respect to a subject matter linked to the criteria (i.e. a chat session with the user that is directed to [i.e. with respect to] a subject matter of the product that is matched to the pre-set product list [i.e. linked to the criteria] may be trigger/initiated by the server computing system 102/202 [i.e. the messaging platform]) (406 – Fig. 4, ¶ 0007 and ¶ 0036).
However, Adra does not explicitly disclose:

On the other hand, in the same field of endeavor, Kilchenko teaches:
wherein initiating further includes autonomously initiating the chat session with the user without any prior interaction with the user and unsolicited by the user based on the activity of the user on the messaging platform in view of the criteria (i.e. based on the activity, e.g. selecting specific links, abandoning shopping cart, etc., of a user on an affiliate’s web site 724/754 [i.e. the messaging platform] matching a trigger condition [i.e. in view of the criteria], the chat engine in chat server 752 may initiate a chat session with the user; For example, the chat engine may send a sale pitch, “Today Only—10% off coupon and Next Day” [i.e. initiating the chat session], to the user event before the user asks a question [i.e. unsolicited by the user]; Note that the chat server 752 is a separate system from the affiliate’s web site 724 which the user is interacting with, and there does not require any prior interaction, by the user, with the chat server 752 in order for the chat engine to send/initiate message/chat session [i.e. without any prior interaction]) (Fig. 1, 752 & 754 - Fig. 7 and ¶ 0088).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Adra to include the feature wherein initiating further includes autonomously initiating the chat session with the user without any prior interaction with the user and unsolicited by the user based on the activity of the user on the messaging platform in view of the criteria as 
However, the combination of Adra and Kilchenko does not explicitly disclose:
gauging a level of interest for the user in the subject matter based on at least one response provided by the user during the chat session.
On the other hand, in the same field of endeavor, Wu teaches:
gauging a level of interest for the user in the subject matter based on at least one response provided by the user during the chat session (i.e. user sentiment analysis 114 may determine/gauge user’s sentiment [i.e. a level of interest] toward a particular product [i.e. the subject matter] based on a response conversation provided by the user during a chat session with the chat bot; wherein the user’s sentiment indicate the interest level of the user toward the particular product [i.e. subject matter]; For example, the chat bot may say "It's time to stop for a coffee! How would you like a Pikes Place roast coffee from a Starbucks..?" In response, a user may answer "No thanks" [i.e. response provided by the user during the chat session] and user sentiment analysis may determine that the user is not currently interested [i.e. negative interest level] in the product offering [i.e. subject matter]. On the other hand, the user may provide input such as "do you have XYZ brand of coffee" and user sentiment analysis may determine that the user is interested in [i.e. positive interest level] having XYZ brand of coffee [i.e. subject matter]) (110 & 114 – Fig. 1, and ¶ 0034 – 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Adra and Kilchenko to include the feature for gauging a level of interest for the user in the subject 


Regarding Claim 2, Adra, Kilchenko and Wu disclose, in particular Wu teaches:
maintaining a profile of the user with respect to the activity and the level of interest (i.e. the system may maintain, for each user, a user profile comprising the user’s interactions with the system, such as product queries, etc. [i.e. the activity], and determinations regarding user sentiment towards products [i.e. the level of interest]) (¶ 0018, ¶ 0024 – 0025 and ¶ 0050).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Regarding Claim 4, Adra, Kilchenko and Wu disclose, in particular Wu teaches:
generating a new level of interest for the user based on a subsequent auto initiated chat session with the user on the messaging platform and based on subsequent responses of the user in that subsequent auto initiated chat session and the profile (i.e. user sentiment analysis 114 may determine/gauge user’s sentiment [i.e. a new level of interest] toward a particular product based on a response conversation provided by the user during a chat session with the chat bot [i.e. a subsequent auto initiated chat session with the user] and user characteristics & preferences determined from a user profile such as user profile 108) (110 & 114 – Fig. 1, and ¶ 0034 – 0036).



Regarding Claim 5, Adra, Kilchenko and Wu disclose, in particular Wu teaches:
updating the profile based on the new level of interest and the subsequent responses (i.e. Data from user input may be extracted, processed, and stored in user profile 108; For example, the user profile may include clustering of user input based on extraction of product-related keywords from past user input, determinations regarding user sentiment [i.e. new level of interest] towards products from past user input [i.e. subsequent responses] and determined traits and characteristics of a user based on analysis of past user input) (¶ 0033 and ¶ 0050).


Regarding Claim 8, Adra, Kilchenko and Wu disclose, in particular Adra teaches:
wherein matching further includes monitoring the activity as an access made by the user to a resource of a messaging platform site (i.e. After detecting the user's access to the website, at step 402, computing system 202 is configured via user tracking application 218 to monitor the user navigation [i.e. access made by the user] around the website [i.e. a messaging platform site], i.e., monitor the different webpages [i.e. resources] visited as well as the various products searched and viewed by the user) (¶ 0034).



wherein monitoring further includes mining at least a portion of the activities from a history of metrics maintained by the messaging platform site (i.e. user tracking application 218 may also be configured as a mining tool or application) (¶ 0034 - 0035).


Regarding Claim 11, Adra, Kilchenko and Wu disclose, in particular Adra teaches:
wherein initiating further includes initiating the chat session within the messaging platform as one or more of: a text messaging session, a voice dialogue session, an instant messaging session, and a Virtual Reality (VR) session (i.e. Once the selected chat agent is found to be available, chat application 220 may cause a chat client user interface to appear on the currently viewed webpage. That is, chat application 220 may cause the chat client user interface to be displayed as a pop-up window and may provide an initial question message, such as "Do you want to chat?" Alternatively, chat application 220 may cause the chat client user interface to appear as part of the currently displayed web page) (¶ 0036).



Regarding Claim 12, Adra and Wu disclose, in particular Wu teaches:
wherein gauging further includes gauging the level of interest based on the at least one response that activates a resource within the messaging platform based on a suggestion to activate the resource provided in the chat session to the user (i.e. the user’s response, e.g. "do you have XYZ brand of coffee", may activate a resource ,e.g. Product extraction and ranking context 116 within the system 100 [i.e. messaging platform], for making recommendation of a 1000 mL pack of XYZ coffee; wherein the step for activating 
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.


Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adra in views of Kilchenko further in views of Wu as applied to claim 2 above, and further in view of Babcock (US PAT 6249790), hereinafter "Babcock".
Regarding Claim 3, Adra, Kilchenko and Wu disclose all the features with respect to Claim 2 as described above.
However, the combination of Adra, Kilchenko and Wu does not explicitly disclose:
sending contact information for the user on the messaging platform, the level of interest, and the profile to a Customer-Relationship Management (CRM) service.
On the other hand, in the same field of endeavor, Babcock teaches:
sending contact information for the user on the messaging platform, the level of interest, and the profile to a Customer-Relationship Management (CRM) service (i.e. first company server 14 may forward a customer’s contact information, e.g. email address information [i.e. contact information for the user on the messaging platform], previous purchases of the contact/user [i.e. user profile], and data field including purchasing interests, e.g. fields indicating greater interest [i.e. the level of interest] for a particular product, of the contact/user to a sale person [i.e. Customer-Relationship Management (CRM) service] connected to the company’s second server 16 in a form of a report based 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Adra, Kilchenko and Wu to include the feature for sending contact information for the user on the messaging platform, the level of interest, and the profile to a Customer-Relationship Management (CRM) service as taught by Babcock so that a sale person may be alerted once the user/customer shows substantial interest to a particular product (Column 4 Line # 25 - 34).


Regarding Claim 6, Adra, Kilchenko and Wu disclose all the features with respect to Claim 1 as described above.
However, the combination of Adra, Kilchenko and Wu does not explicitly disclose:
wherein matching further includes receiving the criteria from a Customer-Relationship Management (CRM) service.
On the other hand, in the same field of endeavor, Babcock teaches:
wherein matching further includes receiving the criteria from a Customer-Relationship Management (CRM) service (i.e. company server may match browsing activities of a user to a database record and rules [i.e. criteria] set by the company [i.e. a Customer-Relationship Management (CRM) service]) (Column 4 Line # 18 - 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Adra, Kilchenko and Wu to include the feature wherein matching further includes receiving the .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adra in views of Kilchenko further in views of Wu as applied to claim 1 above, and further in view of Subbarayan et al. (US PG PUB 20180183737), hereinafter "Subbarayan".
Regarding Claim 7, Adra, Kilchenko and Wu disclose all the features with respect to Claim 1 as described above.
However, the combination of Adra, Kilchenko and Wu does not explicitly disclose:
wherein matching further includes receiving the criteria from an Artificial Intelligence (AI) service.
On the other hand, in the same field of endeavor, Subbarayan teaches:
wherein matching further includes receiving the criteria from an Artificial Intelligence (AI) service (i.e. messaging bot may match one or more product criteria to the user’s interest, wherein the one or more product criteria are provide by the messaging bot [i.e. Artificial Intelligence (AI) service] based on the user’s past interactions with the messaging bot; For example, if the user has indicated, during a communications session with the messaging bot, a desire to purchase a product based on a specific characteristic of the product and/or expressed a dislike for another characteristic of one or more products [i.e. criteria], the commerce system 110 can store such information with the user account) (¶ 0068 and ¶ 0148 - 0150).
.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adra in views of Kilchenko further in views of Wu as applied to claim 1 above, and further in view of Kim et al. (US PG PUB 20140244488), hereinafter "Kim".
Regarding Claim 10, Adra, Kilchenko and Wu disclose all the features with respect to Claim 1 as described above. 
However, the combination of Adra, Kilchenko and Wu does not explicitly disclose:
wherein matching further includes obtaining the activities in real time from an API of a messaging platform site as the user performs the activity on the messaging platform site.
On the other hand, in the same field of endeavor, Kim teaches:
wherein matching further includes obtaining the activities in real time from an API of a messaging platform site as the user performs the activity on the messaging platform site (i.e. The API may also conduct user behavior tracking [i.e. monitoring]. Such tracking may involve the collection of data on user activities and real time transmission of those data to T-Commerce servers; the API may track/detect user searches [i.e. activities] on 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Adra, Kilchenko and Wu to include the feature for wherein matching further includes obtaining the activities in real time from an API of a messaging platform site as the user performs the activity on the messaging platform site as taught by Kim so that the user’s actions may be tracked through API running as a user-interface (¶ 0278).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451